Opinion by
Keefe, J.
At the trial it was established that the price paid for the pearls was the invoice price, less a 12 percent discount which was inadvertently omitted from the invoice. The importer previous to entry made full disclosure to the customs officials and received their approval of a reduction of 12 percent *230on entry. From the evidence presented it was held that the petitioner was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.